    


ELEVENTH AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT


This Eleventh Amendment to Amended and Restated Revolving Credit Agreement
(herein, the “Amendment”) is entered into as of May 8, 2017, by and among World
Acceptance Corporation, a South Carolina corporation (the “Borrower”), Wells
Fargo Bank, National Association together with the other financial institutions
a party hereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent and Collateral Agent for the Lenders (the “Administrative
Agent”).
PRELIMINARY STATEMENTS
A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of September
17, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement, and the Lenders are willing to do so under
the terms and conditions set forth in this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    JOINING LENDER.
1.1.    Upon the effectiveness of this Amendment, Bank United, N.A. (the
“Joining Lender”) joins in as, assumes the duties and obligations of, is
entitled to the rights and the benefits of, and becomes a Lender under the
Credit Agreement and the Loan Documents. All references to Lender or Lenders
contained in the Credit Agreement and Loan Documents are hereby deemed for all
purposes to also refer to and include Joining Lender as a Lender, and Joining
Lender hereby agrees to comply with all of the terms and conditions of the
Credit Agreement and Loan Documents as if it was an original signatory thereto.
1.2.    Joining Lender (i) acknowledges that it has received a copy of the
Credit Agreement and the schedules and exhibits thereto, together with copies of
the most recent financial statements of Borrower, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Amendment; and (ii) agrees that it
will, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit and legal decisions in taking or
not taking action under the Credit Agreement.
SECTION 2.    AMENDMENTS.
Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:




--------------------------------------------------------------------------------





2.1.    The following definitions in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:
“Commitment" means, as to any Lender, the obligation of such Lender to make
Loans under the Revolving Credit in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as such Commitments may
be reduced or modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.9 hereof). The Borrower and the
Lenders acknowledge and agree that the Commitments of the Lenders aggregate
$480,000,000 commencing May 8, 2017 and thereafter (subject in each case to any
reductions of the Commitments pursuant to Section 2.9 or any increases of the
Commitments pursuant to Section 2.14).


“Eligible Finance Receivables” means and includes each Finance Receivable of the
Borrower or any Restricted Subsidiary (excluding any Insurance Subsidiary) that:


(a)    is a loan originated in the United States of America payable in
U.S. dollars and is the valid, binding and legally enforceable obligation of the
debtor obligated thereon and such debtor is not (i) an Affiliate of the Borrower
or of any Restricted Subsidiary, (ii) a shareholder, director, officer or
employee of the Borrower or of any Restricted Subsidiary or of any Affiliate of
the Borrower or any Restricted Subsidiary, (iii) the United States of America or
any department, agency or instrumentality thereof unless the Borrower or such
Restricted Subsidiary has complied with the Assignment of Claims Act to the
satisfaction of the Administrative Agent, (iv) a debtor under any proceeding
under the United States Bankruptcy Code or any other comparable bankruptcy or
insolvency law applicable under the law of any other country or political
subdivision thereof, or (v) an assignor for the benefit of creditors;


(b)    is assignable and not evidenced by an instrument or chattel paper unless
the same has been endorsed and delivered to the Collateral Agent (except that,
until a Default or Event of Default has occurred and is continuing and
thereafter until otherwise notified by the Collateral Agent pursuant to the
Company Security Agreement or the Subsidiary Security Agreement, as appropriate,
the same shall not be required to be delivered to the Collateral Agent if a
legend shall have been placed thereon in accordance with the Company Security
Agreement or the Subsidiary Security Agreement, as appropriate);




--------------------------------------------------------------------------------







(c)    is subject to a perfected, first priority Lien pursuant to the Company
Security Agreement or the Subsidiary Security Agreement, as appropriate, in
favor of the Collateral Agent for the benefit of the Lenders, and is free and
clear of any other Lien other than Liens permitted under Sections 8.11(e),
8.11(g) and Section 8.11(i) of this Agreement which are each subordinate to the
Liens in favor of the Administrative Agent;


(d)    is net of any credit or allowance given by the Borrower or such
Restricted Subsidiary to such account debtor;


(e)    is not subject to any offset, counterclaim or other defense with respect
thereto;


(f)    is not owed by an account debtor who is obligated on accounts owed to the
Borrower or such Restricted Subsidiary any portion of which is unpaid 60 days or
more after the contractual due date (which must be issued in accordance with the
Borrower’s or such Restricted Subsidiary’s business practices in effect as of
the date hereof) unless the Administrative Agent has approved the continued
eligibility thereof;


(g)    is subject to loan and security documentation which complies in all
respects with all applicable federal, state and local laws, rules and
regulations;


(h)    is not serviced by a Person other than the Borrower or a Restricted
Subsidiary without prior written consent of Administrative Agent;


(i)    is not purchased by the Borrower or a Restricted Subsidiary in a bulk
purchase with a cash purchase price greater than $25,000,000 without prior
written consent of Adminstrative Agent; and


(h)    in addition to the above requirements contained in this definition, is
otherwise acceptable to the Administrative Agent in its Permitted Discretion for
inclusion in the determination of the Borrowing Base.


“Termination Date” means June 15, 2019, or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or 9.4 hereof.






--------------------------------------------------------------------------------





2.2.    Section 8.10 of the Credit Agreement (Limitations on Indebtedness) shall
be amended and restated as follows:
Section 8.10    Limitations on Indebtedness. The Borrower will not at any time
permit the aggregate unpaid principal amount of Total Debt, on a consolidated
basis, to exceed 200% of Consolidated Adjusted Net Worth.
2.3.    Section 8.21 of the Credit Agreement (Restricted (Dividend) Payments)
shall be amended and restated as follows:
Section 8.21    Restricted (Dividend) Payments. The Borrower shall not, nor
shall it permit any Subsidiary to, declare or pay any dividends on or make any
other distributions in respect of any class or series of its capital stock or
other equity interests (other than dividends payable solely in additional
capital stock issued by the Borrower) or purchase any class or series of its
capital stock or other equity; provided, however, that the foregoing shall not
operate to prevent (a) the making of dividends or distributions by any
Subsidiary to the Borrower or to any other Subsidiary, (b) other dividends and
distributions made with the prior written consent of the Required Lenders, (c)
the Borrower making purchases of any class or series of its capital stock or
other equity so long as (i) no Event of Default shall have occurred and be
continuing, (ii) immediately following such purchase Excess Availability is
equal to or greater than 15% and (iii) the aggregate amount of such purchases do
not exceed 50% of Consolidated Adjusted Net Income in any fiscal year commencing
with the fiscal year ending March 31, 2017, and (d) the Borrower making other
purchases of any class or series of its capital stock or other equity with the
prior written consent of the Required Lenders.
2.4.    The following new Section 8.25 (Bulk Purchases) is added to the Credit
Agreement:
Section 8.25    Bulk Purchases. The Borrower will not purchase Finance
Receivables for a cash purchase price exceeding $50,000,000 without prior
written consent of the Required Lenders.
2.5.    Schedule 1.1 of the Credit Agreement (Commitments) shall be amended and
restated in its entirety to read as set forth on Schedule 1.1 attached hereto
and made a part hereof.
SECTION 3.    CONDITIONS PRECEDENT.
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):




--------------------------------------------------------------------------------





3.1.    The Borrower and the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.
3.2.    The Borrower shall have executed and delivered to the Administrative
Agent (for delivery to the Lenders) Notes in the amount of the respective
Commitments of the Lenders after giving effect to this Amendment.
3.3.    The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.
3.4.    The Borrower shall have paid to Administrative Agent the non-refundable
fee in the amount and for the account of the Lenders as set forth on Schedule A
attached hereto, which fees shall be fully earned by such Lenders upon the
effectiveness of this Amendment.
3.5.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
SECTION 4.    REPRESENTATIONS.
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower and the Restricted Subsidiaries are in compliance with the terms and
conditions of the Credit Agreement and the other Loan Documents and no Default
or Event of Default exists or shall result after giving effect to this
Amendment.
SECTION 5.    MISCELLANEOUS.
5.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
5.2.    The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security




--------------------------------------------------------------------------------





Agreement shall be deemed amended to include all “Obligations” as defined in the
Credit Agreement as amended hereby.
5.3.    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
fees and expenses of counsel for the Administrative Agent.
5.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois (without regard to principles of conflicts of laws).
[SIGNATURE PAGE TO FOLLOW]






--------------------------------------------------------------------------------








This Amendment is entered into as of the date and year first above written.
 
WORLD ACCEPTANCE CORPORATION
 
 
 
By
________________________________
 







Accepted and agreed to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent
 
 
 
By
________________________________
 
   William M. Laird, Senior Vice President
 
 
 
 





[Signature Page to Eleventh Amendment to Amended and Restated Revolving Credit
Agreement]


116549.01049/105655956v.4

--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A.
 
 
 
 
 
By
 
 
Name
 
Title
 
 
 
BANK OF MONTREAL




By _______________________________
     Name
     Title
 
 
 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By
 
 
Name Stephanie Bowman
 
Title Senior Vice President
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
 
 
 
By
         
 
Name
Title
 


BANK UNITED, N.A.
 
 
 
 
 
By __________________________________
 
Name
 
Title
 
 













--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND CONSENT
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Eleventh Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment.
Dated as of May 8, 2017.
[SIGNATURE PAGE TO ACKNOWLEDGMENT AND CONSENT TO FOLLOW]









--------------------------------------------------------------------------------






Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Eleventh Amendment to Amended and Restated Revolving Credit Agreement
set forth above.
 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
WORLD FINANCE CORPORATION OF GEORGIA
WORLD FINANCE CORPORATION OF LOUISIANA
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Company of South Carolina, LLC
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Company of Kentucky LLC
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
 
WORLD FINANCE COMPANY OF INDIANA, LLC
WORLD FINANCE COMPANY OF MISSISSIPPI, LLC
WORLD FINANCE COMPANY OF IDAHO, LLC



 
By
 
 
Name
 
Title


 
WFC Limited Partnership
 
 
 
By WFC of South Carolina, Inc.,
 
as sole general partner


 
By
 
 
Name
Title
 
 








--------------------------------------------------------------------------------







Schedule 1.1


Commitments


Name of Lender


Commitments


Commitment Percentage
Wells Fargo Bank, National Association


$140,000,000


29.17%
Bank of Montreal


$105,000,000


21.88%
Bank of America, N.A.


$130,000,000


27.08%
Texas Capital Bank, National Association


$25,000,000


5.21%
First Tennessee Bank National Association


$30,000,000


6.25%
Bank United, N.A.


$50,000,000


10.42%
Total


$480,000,000


 









